DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.
 Response to Amendment
The amendments filed 11/7/2022 have been accepted. Claims 1-7 are still pending. Claim 1 is amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Na (US PGPub 2021/0240613) in view of Thangaraj et al. (US PGPub 2017/0160976, hereafter referred to as Thangaraj).
Regarding claim 1, Na teaches a method of storage space management for a storage device, the storage device comprising a controller and a memory, the storage device having a declared capacity (Fig. 1 shows the storage device with a controller and memory device. Paragraph [0045], states that an initial capacity (declared capacity) exists which consists of the capacity that is recognized by the host right after fabrication), the method of storage space management comprising: calculating, by the controller, an effective capacity of the memory, wherein the effective capacity has a negative correlation with a number of blocks marked as bad blocks among a plurality of blocks of the memory (Paragraph [0045], also describes the actual capacity (effective capacity) that is the initial capacity plus an overprovisioned area that is used to replace bad blocks that are found in the initial area (making it have a negative correlation to the number of bad blocks)), in response to the effective capacity is less than or equal to the declared capacity, prohibiting, by the controller, programming to the memory (Paragraph [0045], states that if the actual capacity of the memory device reduced due to a bad block is greater than the overprovisioning region (meaning the effective capacity is now less than or equal to the declared since there are now no blocks that can be used to replace the bad block) then the memory system can enter a read mode by blocking (prohibiting) program operations). Na does not teach in response to the effective capacity is less than or equal to the declared capacity, determining, by the controller, whether a difference between the effective capacity and the expectedly used capacity is less than a predetermined threshold capacity, and in response to the difference between the effective capacity and the expectedly used capacity is less than a predetermined threshold capacity, prohibiting, by the controller, programming to the memory; and, in response to the difference between the effective capacity and the expectedly used capacity is not less than the predetermined threshold capacity, permitting, by the controller, programming to the memory.
Thangaraj teaches in response to the effective capacity is less than or equal to the declared capacity, determining, by the controller, whether a difference between the effective capacity and the expectedly used capacity is less than a predetermined threshold capacity (Fig. 7-8C, and Paragraphs [0069] and [0071]-[0072], show that the device can determine if the effective capacity is below a certain point to switch the operating mode of the device and in response to that determining if a write received will decrease the capacity below a certain threshold that the device will then switch to a third mode), in response to the difference between the effective capacity and the expectedly used capacity is less than a predetermined threshold capacity, prohibiting, by the controller, programming to the memory; and, in response to the difference between the effective capacity and the expectedly used capacity is not less than the predetermined threshold capacity, permitting, by the controller, programming to the memory (Fig. 7 and Paragraphs [0071]-[0072] and [0119], states that a write can be received and depending on if the amount of space needed for the write is present or not the device will either accept and process the write or forgo the acceptance thereby prohibiting the programming to memory). Since both Na and Thangaraj teach determining a failure state of an SSD/flash device it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings Na to also use the method of determining a failure state as taught in Thangaraj to obtain the predictable result of in response to the effective capacity is less than or equal to the declared capacity, determining, by the controller, whether a difference between the effective capacity and the expectedly used capacity is less than a predetermined threshold capacity and in response to the difference between the effective capacity and the expectedly used capacity is less than a predetermined threshold capacity, prohibiting, by the controller, programming to the memory; and, in response to the difference between the effective capacity and the expectedly used capacity is not less than the predetermined threshold capacity, permitting, by the controller, programming to the memory.
Regarding claim 7, Na and Thangaraj teach all the limitations to claim 1. Na further teaches wherein the declared capacity is an initial capacity of the storage device after being initialized (Paragraph [0045], the initial capacity/first capacity is stated as being the capacity that is recognized by the host right after fabrication). The combination of and reason for combining are the same as those given in claim 1.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Na and Thangaraj as applied to claim 1 above, and further in view of Hirao et al. (US PGPub 2013/0227246, hereafter referred to as Hirao).
Regarding claim 2, Na and Thangaraj teach all the limitations to claim 1. Na and Thangaraj do not teach wherein the effective capacity minus the predetermined threshold capacity equals a safe capacity.
Hirao teaches wherein the effective capacity minus the predetermined threshold capacity equals a safe capacity (Paragraphs [0259]-[0260] and [0264], discusses the margin portion (safe capacity) which can be the number of free blocks left for substitute that can be used to replace bad blocks. Paragraph [0266], shows the relation of the margin capacity/portion to the effective capacity and expectedly used capacity meaning it can be considered the effective minus the predetermined threshold as the difference between effective and expectedly used is compared to the margin to determine whether or not to prohibit or allow an operation). Since both Na/Thangaraj and Hirao teach determining a failure state of an SSD/flash device it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings Na and Thangaraj to use a safe capacity as taught in Hirao to obtain the predictable result of wherein the effective capacity minus the predetermined threshold capacity equals a safe capacity.
Regarding claim 3, Na, Thangaraj, and Hirao teach all the limitations to claim 2. Hirao further teaches wherein the safe capacity is adjustable (Paragraph [0259]-[0260], show that the margin portion starts out large and can be reduced to zero meaning it does adjust its size). The combination of and reason for combining are the same as those given in claim 2.
Regarding claim 4, Na, Thangaraj, teach all the limitations to claim 2. Hirao further teaches wherein the safe capacity is proportional to the effective capacity (Paragraph [0259]-[0260], as stated in the rejection to claim 3, the changing of size of the margin portion is done in response to the bad block numbers and changing in size of the effective portion). The combination of and reason for combining are the same as those given in claim 2.
Regarding claim 5, Na, Thangaraj, teach all the limitations to claim 2. Hirao further teaches when the effective capacity is less than or equal to the declared capacity and the difference of the effective capacity and the expectedly used capacity is less than the predetermined threshold capacity, sending a warning signal by the controller (Paragraph [0268] and [0272], state that when the failure conditions occur a failure detection signal can be sent to stop the operations of the SSD). The combination of and reason for combining are the same as those given in claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Na, Thangaraj, and Hirao as applied to claim 5 above, and further in view of Chen et al. (US PGPub 2020/0117380, hereafter referred to as Chen).
Regarding claim 6, Na, Thangaraj, and Hirao teach all the limitations of claim 5. Hirao further teaches when the effective capacity is less than or equal to the declared capacity and the expectedly used capacity is larger than or equal to the safe capacity, transmitting, by the controller, a warning signal and prohibiting, by the electronic device, programming to the memory (Paragraph [0268] and [0272], as stated in the rejection to claim 5, a failure detection signal can be sent to stop the operations of the SSD when a failure condition occurs). Na, Thangaraj, and Hirao do not teach transmitting, by the controller, a warning signal, the expectedly used capacity, and the effective capacity to an electronic device and displaying a to-be-cleared capacity in response to the warning signal, wherein the to-be-cleared capacity is based on a difference of the expectedly used capacity and the safe capacity.
Chen teaches transmitting, by the controller, a warning signal, the expectedly used capacity, and the effective capacity to an electronic device and displaying a to-be-cleared capacity in response to the warning signal (Paragraph [0027] states that when the valid data capacity is lower than a threshold capacity a warning message can be sent. Paragraphs [0030]-[0032], states the message can be displayed as well as contain suggestions for what/how much to delete. While it does not explicitly state that it has the expectedly used and effective capacity in the message it does contain equivalent and related information as that information is used to show the user the to-be-cleared capacity information so the user can choose what to delete), wherein the to-be-cleared capacity is based on a difference of the expectedly used capacity and the safe capacity (Paragraph [0030], shows that the data space to be cleared is based on the space needed for garbage collection and the amount of available space holding valid data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Na, Thangaraj, and Hirao to also include the capacity information and display it as taught in Chen so as to extend a service life of the memory (Chen, Paragraph [0030]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims to overcome the prior rejections set forth in the Final Rejection mailed 8/10/2022. To address this new reference Thangaraj has been used to teach the amended limitations to the independent claim.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132